In an action for a divorce and ancillary relief, the plaintiff husband appeals, as limited by his brief, from stated portions of an order of the Supreme Court, Nassau County (Ain, J.), entered August 25, 1987, as granted stated portions of the defendant wife’s motion for pendente lite relief. The appeal brings up for review so much of an order of the same court, entered March 10, 1988, as, in effect, upon reargument, adhered to its original determination (CPLR 5517 [a] [1]).
Ordered that the appeal from the order entered August 25, 1987 is dismissed, as that order was superseded by the order entered March 10, 1988, made upon reargument; and it is further,
Ordered that the order entered March 10, 1988 is affirmed insofar as reviewed, for reasons stated by Justice Ain in his memorandum decision; and it is further,
*318Ordered that the defendant is awarded one bill of costs. Thompson, J. P., Lawrence, Rubin, Harwood and Balletta, JJ., concur.